Exhibit 10.3

THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT IN A TRANSACTION EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), PURSUANT
TO SECTION 4(2) OF SAID ACT AND NOT WITH A VIEW TO OR IN CONNECTION WITH THE
DISTRIBUTION THEREOF. THIS NOTE MAY NOT BE OFFERED FOR SALE OR SOLD OR OTHERWISE
DISPOSED OF EXCEPT UPON COMPLIANCE WITH THE REGISTRATION PROVISIONS OF THE ACT
OR AN EXEMPTION FROM SUCH PROVISIONS.

THIS NOTE IS SUBJECT AND SUBORDINATE TO THE RIGHTS OF KELTIC FINANCIAL PARTNERS,
LP AND BRIDGE HEALTHCARE FINANCE, LLC, PURSUANT TO A CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT, DATED MARCH 26, 2009.

THIS NOTE SUPERSEDES AND REPLACES THAT CERTAIN 10% SECURED SUBORDINATED
PROMISSORY NOTE, DATED MARCH 19, 2009.

 

HUDSON TECHNOLOGIES, INC.

10% SECURED SUBORDINATED PROMISSORY NOTE

$1,000,000.00

March 26, 2009

 

Pearl River, New York

1.

MAKER'S PROMISE TO PAY



FOR VALUE RECEIVED, Hudson Technologies, Inc., a New York Corporation having its
principal offices located at PO Box 1541, One Blue Hill Plaza, Pearl River, New
York (the "Maker") promises to pay to the order of Richard Parrillo (the
"Payee") having an address at 163 Hooton Road, Mount Laurel, NJ 08054, at
Payee's address set forth above (or at such other place as the holder of this
Note may from time to time direct by notice in writing to Maker), the principal
sum of One Million and 00/100 ($1,000,000.00) Dollars in such coin or currency
of the United States as shall at the time be legal tender for the payment of
public and private debts, on September 30, 2009 (the "Maturity Date") as
evidenced by this instrument (the "Note"). The Payee, assignee or anyone
entitled to receive payments under this Note shall be hereinafter referred to as
the "Note Holder". This Note is one of a series of subordinated promissory notes
being issued by the Company on or about March 26, 2009 pursuant to the Company
in the aggregate principal amount of $ 2,000,000 (collectively, the "Notes").

2.

INTEREST



Interest will be charged on the outstanding principal of this Note from time to
time until the full amount of principal has been paid, at an annual rate of ten
(10.00%) percent (the "Note Rate").

3.

PAYMENTS



a. Interest accrued on the outstanding principal amount of this Note shall
otherwise be payable monthly in arrears on the first day of each month
commencing April 1, 2009 and continuing each month thereafter. Any and all
unpaid interest shall be due and payable on the Maturity Date. The interest
payable hereunder will not be added to the unpaid principal amount of the Note
and will not accrue interest at the Note Rate.

b. Notwithstanding anything to the contrary contained in this Note, Maker shall
not be obligated to pay, and the Note Holder shall not be entitled to charge,
collect or receive, interest in excess of the maximum rate allowed by applicable
law. During any period of time in which the interest rate specified herein
exceeds such maximum rate, interest shall accrue and be payable at such maximum
rate. Any amounts of interest collected by the Note Holder in excess of such
maximum rate shall be deemed to apply to principal and all payments of interest
and principal shall be recalculated to allow for such characterization.

c. All payments received on account of this Note shall be applied first to the
payment of accrued interest on this Note, and then to the reduction of the
unpaid principal balance of this Note. Interest shall be computed on the basis
of a year of 360 days, for the actual number of days elapsed.

d. In the event that the date for payment of any amount payable under this Note
falls due on a Saturday, Sunday or public holiday under the laws of the State of
New York, then such payment shall be made on the first business day following
the date on which such payment shall have so fallen due, without any interest or
other payment in respect of such delay, with the same force and effect as if
made on the date payment had originally fallen due.

4.

MAKER'S RIGHT TO PREPAY



The Maker shall not have the right to prepay any part of this Note without the
express written consent of the Payee.

5.

MAKER'S FAILURE TO PAY AS REQUIRED



Not in limitation of any other right at law or in equity, upon the occurrence of
any of the following events of default (each, an "Event of Default"), the unpaid
principal amount of this Note shall become immediately due and payable by the
Maker, together with the interest accrued thereon, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Maker:

a. The Maker's failure to make any payment of principal and/or interest due
under this Note on the date the same is due;

b. The Maker's failure to keep and perform all promises, agreements, conditions
and provisions of this Note, which, if such default does not involve the payment
of money, is not cured within ten days; or

c. The Maker makes a general assignment for the benefit of creditors; or files a
voluntary petition in bankruptcy, or a petition for reorganization, arrangement,
composition, readjustment or similar relief under any present or future statute,
law or regulation, or shall file an answer admitting or not contesting the
material allegations of a petition against it in any such proceeding; or admits
in writing its inability to pay its debts as they become due; or permits an
attachment to be made on any substantial part of Maker's property or assets; or
if an involuntary petition in bankruptcy is filed against any obligor and not
dismissed within sixty (60) days; or if a receiver or trustee is appointed for
all or any part of the property and assets of any obligor.

Upon any such Event of Default all sums payable hereunder shall be immediately
due and payable together with all reasonable expenses incurred by the Note
Holder in the collection of this indebtedness resulting from such Event of
Default, including, without limitation, the Note Holder's reasonable fees for
one attorney of its choice for representation of the Note Holder in connection
with the collection of such indebtedness.

6.

REQUIRED NOTICES



Unless applicable law requires a different method, any notice required to be
given to any of the parties hereto shall be in writing and shall be deemed to
have been sufficiently given by delivering it or by mailing it by first class
mail to such party at the address set forth above or any alternate address as
provided by such party in writing.

7.

SECURITY AND SUBORDINATION



This is the Note referred to in that certain Security Agreement between the
Maker and the Payee, dated March 18, 2009 (the "Security Agreement"), and is
entitled to the benefits of all of the terms and conditions and the security of
all of the security interests and liens granted pursuant to the Security
Agreement. This Note shall be subordinated to all indebtedness, liabilities and
other obligations of the Company, whether now existing or hereinafter incurred,
except that this Note shall rank pari passu with the other Notes and except to
the extent expressly provided in agreements relating to any such indebtedness,
liabilities and other obligations.

8.

MISCELLANEOUS



a. No delay or omission by the Note Holder in exercising any right or power
hereunder shall operate as a waiver of such right or power, and a waiver on one
occasion shall not be construed as a waiver or a bar to the exercise of any
right on any other occasion.

b. The rights and remedies of the Note Holder as provided in this Note shall be
cumulative and concurrent, and may be pursued singly, successively, or together
at the sole discretion of the Holder. The failure to exercise any such right or
remedy shall in no event be construed as a waiver or release of said rights or
remedies or of the right to exercise them at any time later.

c. None of the terms and conditions of this Note may be amended, modified or
waived orally, but only in a writing signed by the Maker and the Note Holder.

d. This Note shall be governed by, and construed in accordance with, the
domestic laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

e. If any term or provision of this Note shall be held invalid, illegal or
unenforceable, the validity of all other terms and provisions hereof shall in no
way be affected hereby.

f. This Note shall be binding upon the Maker and the Maker's successors and
assigns; provided that the Maker may not assign this Note without the Note
Holder's consent.

IN WITNESS WHEREOF, this Note has been executed and delivered on the date first
above written by the duly authorized representative of the Company.



HUDSON TECHNOLOGIES, INC.

   

By:

/s/ Kevin J. Zugibe

Name:

Kevin J. Zugibe

Title:

C.E.O.



 

 

 

 

 

 